Exhibit 10.23

 

FEDERAL-MOGUL CORPORATION

 

KEY EXECUTIVE PENSION PLAN

 

FOR

 

JOSÉ MARIA ALAPONT

 

(KEY)



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

KEY EXECUTIVE PENSION PLAN

FOR

JOSÉ MARIA ALAPONT

 

TABLE OF CONTENTS

 

ARTICLE

   PAGE

Definitions

   C-2  

Retirement Benefits

   C-5  

Vesting

   C-7  

Payment of Benefits

   C-8  

Administration

   C-10

Miscellaneous

   C-12

APPENDIX

    

Predecessor Employers

    

Description of Forms of Payment

    

Conversion Formulas Used to Convert a Single Life Annuity To an Optional Form of
Payment

    

 

 

i



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

KEY EXECUTIVE PENSION PLAN

FOR

JOSÉ MARIA ALAPONT

 

This is the Federal-Mogul Corporation Key Executive Pension Plan for José Maria
Alapont (the “Plan”). The Plan shall be effective as of the Effective Date (as
defined in the Employment Agreement (the “Employment Agreement”) by and between
Federal-Mogul Corporation (the “Corporation”) and José Maria Alapont
(“Executive”), dated as of the 2nd day of February, 2005); provided, however,
that if the Corporation terminates the Employment Agreement within the 60-day
period following the date of the Employment Agreement without further obligation
to Executive (as described in the Employment Agreement), the Plan shall be void
and of no effect.

 

The Plan is intended to provide Executive with a target retirement benefit based
upon Executive’s:

 

(1) average earnings for the three consecutive years in his last five years of
service during which his compensation was the highest, and

 

(2) number of Years of Service credited under this Plan.

 

The target retirement benefit is to be offset by certain other retirement
benefits provided to Executive, including under the Corporation’s qualified and
non-qualified defined benefit retirement plans, and retirement benefits provided
by a predecessor employer under a qualified or non-qualified defined benefit
retirement plan or retirement agreement.

 

The Plan is intended to qualify as an unfunded plan maintained by the
Corporation primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees as described in
sections 201(2), 301(3), and 401(1) of the Employee Retirement Income Security
Act of 1974, as amended.

 

 

C-1



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

KEY EXECUTIVE PENSION PLAN

FOR

JOSÉ MARIA ALAPONT

 

ARTICLE I

 

DEFINITIONS

 

The following terms shall have the following meanings when used in this Plan,
unless the context clearly requires otherwise:

 

1.1 “Accrued Benefit” means the accrued benefit of Executive expressed in terms
of an annual single life annuity payable at his Normal Retirement Date,
determined under Section 2.1 based upon his Years of Service and Final Average
Compensation, reduced by certain retirement benefits to which he is entitled.

 

1.2 “Actuarial Equivalent” means the equivalent actuarial value calculated using
the interest and mortality assumptions in use by the Cash Balance Plan at the
time actuarial equivalence is determined, and such additional actuarial
assumptions as the Committee may establish in its discretion.

 

1.3 “Annuity Starting Date” means the first day of the first month for which an
amount is payable as an annuity.

 

1.4 “Beneficiary” means Executive’s Lawful Spouse.

 

1.5 “Board” means the board of directors of the Corporation.

 

1.6 “Cash Balance Plan” means the Personal Retirement Account Schedule of
Federal-Mogul Corporation Pension Plan, a qualified plan under section 401(a) of
the Code.

 

1.7 “Cause” shall have the meaning set forth in the Employment Agreement.

 

1.8 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.9 “Committee” means the Compensation Committee of the Board of Directors of
the Corporation.

 

1.10

“Compensation” means the amount of Executive’s annual rate of base salary
payable by the Corporation as of January 1 of the Plan Year (or if Executive was
not employed by the Corporation on January 1 of such Plan Year, on the first day
in such Plan Year on which Executive was so employed), including any amounts
that would be paid to Executive but for Executive’s election under a qualified
cash or deferred arrangement under section 401(k) of the Code, a cafeteria plan
under section 125 of the Code, or any non-qualified deferred compensation plan
maintained by the Corporation, plus any bonus payable to Executive under the
Corporation’s annual incentive plan for services performed during the Plan Year,

 

C-2



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

KEY EXECUTIVE PENSION PLAN

FOR

JOSÉ MARIA ALAPONT

 

 

regardless of whether paid to Executive during such Plan Year or during a
subsequent Plan Year. Compensation shall not include any other compensation or
amounts paid or payable to Executive, including without limitation any
allocations or contributions by the Corporation under this Plan or any other
plan, program or arrangement for the benefit of its employees, any severance or
change of control pay or benefits, the payment of any Lost Bonus (as defined in
the Employment Agreement), incentive payments or proceeds of any long-term
incentive plan (other than declared bonus amounts paid or payable under the
annual incentive plan), fringe benefits (whether or not a fringe benefit within
the meaning of the Code), or any amounts identified by the Corporation as
allowances or reimbursements, regardless of whether such amounts are treated as
wages under the Code. In no event shall Compensation include any amounts
received by Executive from a Predecessor Employer.

 

1.11 “Corporation” means Federal-Mogul Corporation, a Michigan corporation, and
its successors.

 

1.12 “Disability” shall have the meaning set forth in the Employment Agreement.

 

1.13 “Early Retirement Date” means the date that Executive elects to retire,
which date is (i) prior to Executive’s Normal Retirement Date and (ii) on or
after Executive’s completion of twenty (20) Years of Service.

 

1.14 “Effective Date” shall have the meaning set forth in the Employment
Agreement.

 

1.15 “Employment Agreement” shall mean the Employment Agreement by and between
Federal-Mogul Corporation and José Maria Alapont dated as of the 2nd day of
February, 2005.

 

1.16 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.17 “Excess SERP” means the Federal-Mogul Corporation Supplemental Executive
Retirement Agreement, a non-qualified deferred compensation plan maintained by
the Corporation effective as of January 1, 1989.

 

1.18 “Final Average Compensation” means Executive’s average Compensation during
the three consecutive Plan Years (or his total period of employment, if shorter)
during which he has earned the highest Compensation in his last five Years of
Service (determined without regard to clause (i) within Section 1.26), or his
total period of employment, if shorter. If Executive has been employed for fewer
than three full Plan Years, Executive’s Compensation for each partial year shall
include his target bonus under the Corporation’s annual incentive plan, provided
that a bonus under such plan was not otherwise declared for such Plan Year.

 

C-3



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

KEY EXECUTIVE PENSION PLAN

FOR

JOSÉ MARIA ALAPONT

 

1.19 “Good Reason” shall have the meaning set forth in the Employment Agreement.

 

1.20 “Lawful Spouse” means the person to whom Executive (i) is legally married
as of Executive’s Annuity Starting Date and (ii) has been legally married for at
least twelve months prior to Executive’s Annuity Starting Date.

 

1.21 “Normal Retirement Date” means the date Executive reaches age 62.

 

1.22 “Plan” means this Federal-Mogul Corporation Key Executive Pension Plan for
José Maria Alapont, as it may be amended from time to time.

 

1.23 “Plan Year” means the calendar year.

 

1.24 “Predecessor Employer” means an entity that employed Executive prior to
Executive’s employment with the Corporation from which Executive is entitled to
receive retirement benefits. Predecessor Employers for purposes of this Plan
shall be listed on Appendix A.

 

1.25 “Predecessor Employer Plan” means a qualified or non-qualified defined
benefit plan or retirement agreement maintained by a Predecessor Employer.

 

1.26 “Year of Service” means a twelve month period commencing on the Effective
Date, and each twelve month period commencing on each annual anniversary of the
Effective Date, during which Executive is employed by the Corporation for at
least one hour in each month of that period; provided, however, that:

 

(i) during the five (5) year term of the Employment Agreement, Executive’s Years
of Service shall be calculated as the product of (X) Executive’s Years of
Service as determined under Section 1.26 above and (Y) four (4); provided,
however, that this clause (i) shall not apply in the event that Executive’s
employment is terminated during the five (5) year term of the Employment
Agreement by the Corporation for Cause or by Executive without Good Reason; and

 

(ii) in the event Executive’s employment is terminated at any time by the
Corporation without Cause, by Executive for Good Reason or as a result of
Executive’s Disability or death, for all purposes of the Plan Executive shall be
deemed to have been credited with twenty (20) Years of Service.

 

 

C-4



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

KEY EXECUTIVE PENSION PLAN

FOR

JOSÉ MARIA ALAPONT

 

ARTICLE II

 

RETIREMENT BENEFITS

 

2.1 Normal Retirement Benefit. Upon retirement at his Normal Retirement Date,
Executive shall be entitled to an Accrued Benefit equal to:

 

2.1.1 Fifty percent (50%) of his Final Average Compensation, multiplied by a
fraction (not to exceed 1.0 in decimal form), the numerator of which is the
number of his Years of Service, and the denominator of which is twenty (20),
reduced by:

 

2.1.2 the sum of “A” plus “B” plus “C”, where:

 

  “A” equals the Actuarial Equivalent of Executive’s accrued benefit under the
Cash Balance Plan and any other qualified defined benefit pension plan
maintained by the Corporation, expressed in terms of an annual single life
annuity as of his Normal Retirement Date;

 

  “B” equals the Actuarial Equivalent of Executive’s accrued benefit under the
Excess SERP and any other non-qualified defined benefit pension plan maintained
by the Corporation, expressed in terms of an annual single life annuity as of
his Normal Retirement Date; and

 

  “C” equals the Actuarial Equivalent of Executive’s accrued benefit under a
Predecessor Employer Plan, expressed in terms of an annual single life annuity
as of his Normal Retirement Date, as set forth on Appendix A.

 

2.2 Early Retirement Benefit. Upon retirement at his Early Retirement Date,
Executive shall be entitled to receive a benefit equal to his Accrued Benefit
determined under Section 2.1, based upon his Years of Service and Final Average
Compensation determined as of his actual retirement date, reduced by one-half
percent (0.5%) for each month by which his Annuity Starting Date precedes his
Normal Retirement Date.

 

2.3 Late Retirement Benefit. If Executive retires after his Normal Retirement
Date, he shall be entitled to receive a benefit equal to his Accrued Benefit
determined under Section 2.1, based upon his Years of Service and Final Average
Compensation determined as of his actual retirement date. The amounts to be
offset under Section 2.1.2 shall be the dollar amounts determined as of his
Normal Retirement Date.

 

2.4

Disability Benefit. If Executive’s employment terminates as a result of his
Disability, he shall be entitled to receive a benefit equal to his Accrued
Benefit determined

 

C-5



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

KEY EXECUTIVE PENSION PLAN

FOR

JOSÉ MARIA ALAPONT

 

 

under Section 2.1, based upon his Years of Service and Final Average
Compensation determined as of the date he terminates employment due to such
Disability, reduced as described in Section 2.2.

 

2.5 Death Benefit. If Executive’s employment terminates as a result of his
death, his Beneficiary shall be entitled to receive a benefit equal to his
Accrued Benefit determined under Section 2.1, based upon his Years of Service
and Final Average Compensation determined as of his date of death, reduced as
described in Section 2.2.

 

C-6



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

KEY EXECUTIVE PENSION PLAN

FOR

JOSÉ MARIA ALAPONT

 

ARTICLE III

 

VESTING

 

3.1 Vesting Based on Years of Service. Executive’s interest in his Accrued
Benefit shall become 100% vested when Executive has completed twenty (20) Years
of Service.

 

3.2 Vesting Based on Termination. Notwithstanding Section 3.1, Executive’s
interest in his Accrued Benefit shall become 100% vested if Executive’s
employment is terminated by the Corporation without Cause, by Executive for Good
Reason or as a result of Executive’s Disability or death.

 

3.3 Forfeiture. If Executive’s employment is terminated by the Corporation for
Cause or by Executive without Good Reason, in each case before Executive has
completed twenty (20) Years of Service, Executive shall forfeit his Accrued
Benefit in its entirety.

 

 

C-7



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

KEY EXECUTIVE PENSION PLAN

FOR

JOSÉ MARIA ALAPONT

 

ARTICLE IV

 

PAYMENT OF BENEFITS

 

4.1 Payment of Accrued Benefit upon Retirement. Upon retirement on or after his
Early or Normal Retirement Date, Executive shall be entitled to receive his
Accrued Benefit, as adjusted under Section 2.2, if applicable. Such benefit
shall commence as soon as administratively practicable following the six month
anniversary of Executive’s retirement (or following Executive’s retirement, if
permitted under section 409A of the Code), unless, if Executive elects to retire
before his Normal Retirement Date, he made an election, within thirty (30) days
after the Effective Date, to defer payment until his Normal Retirement Date.
Such election shall be in writing and made on the form prescribed by the
Committee for such purpose. Such election shall be irrevocable.

 

4.2 Election of Benefit Form. Executive shall receive his Accrued Benefit
payable under Section 4.1 or 4.3 in the form of a single life annuity (if
Executive is unmarried) or a 50% joint and survivor annuity (if Executive is
married) unless, within thirty (30) days after the Effective Date, Executive
elects payment of his Accrued Benefit (as adjusted under Section 2.2 if
applicable) in an Actuarial Equivalent annuity form made available by the
Committee and described in Appendices B and C. In no event shall the Committee
make available under this Plan a lump sum form of payment. Such election shall
be in writing and made on the form prescribed by the Committee for such purpose.
Executive’s election with respect to the form of payment of his Accrued Benefit
may be changed from time to time, to the extent permitted under section 409A of
the Code.

 

4.3 Disability Benefit. Unless an alternative form of payment was elected under
Section 4.2, as soon as administratively practicable following the six month
anniversary of Executive’s termination of employment as a result of his
Disability (or following Executive’s termination of employment, if permitted
under section 409A of the Code), Executive shall receive the disability benefit
described in Section 2.4 in the form of a single life annuity (if Executive is
unmarried) or a 50% joint and survivor annuity (if Executive is married).

 

4.4 Death Benefit. In the event of Executive’s termination of employment as a
result of his death, Executive’s Beneficiary shall receive the death benefit
described in Section 2.5 in the form of a single life annuity. If Executive dies
on or after his Annuity Starting Date and Executive had elected or was entitled
to, pursuant to Section 4.2, a form of payment providing for a survivor benefit,
Executive’s Beneficiary shall receive such survivor benefit. Payment shall
commence as soon as administratively practicable following the death of
Executive.

 

C-8



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

KEY EXECUTIVE PENSION PLAN

FOR

JOSÉ MARIA ALAPONT

 

In no event shall any beneficiary other than Executive’s Lawful Spouse receive
any payment under the Plan. In the event of the death of Executive’s Lawful
Spouse on or after Executive’s Annuity Starting Date, no alternate or contingent
beneficiary shall receive a benefit under the Plan. In the event of the divorce
of Executive and his Lawful Spouse on or after the Annuity Starting Date, such
Lawful Spouse shall retain any right to receive any future beneficiary payments
pursuant to Executive’s benefit payment election in effect as of the Annuity
Starting Date. In the event Executive marries or remarries after Executive’s
Annuity Starting Date, the new spouse will have no right to any benefits or
payments under the Plan.

 

 

C-9



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

KEY EXECUTIVE PENSION PLAN

FOR

JOSÉ MARIA ALAPONT

 

ARTICLE V

 

ADMINISTRATION

 

5.1 Plan Interpretation. The Committee shall have the authority to interpret the
Plan and to determine the amount, time, and form of payment of benefits and
other issues arising in the administration of the Plan. Any construction or
interpretation of the Plan and any determination of fact in administering the
Plan made in good faith by the Committee shall be final and conclusive for all
Plan purposes. Benefits will be paid under the Plan only if the Committee
determines in its sole discretion that Executive or any Beneficiary is entitled
to the benefits.

 

5.2 Claims Procedure.

 

5.2.1 Initial Determination. Upon presentation to the Committee of a claim for
benefits under the Plan within 180 days after the date the claimant believes
payment should have commenced, the Committee shall make a determination of the
validity thereof. If the determination is adverse to the claimant, the Committee
shall furnish to the claimant within 90 days after the receipt of the claim a
written notice setting forth the following:

 

  a) the specific reason or reasons for the denial;

 

  b) specific references to pertinent provisions of the Plan on which the denial
is based;

 

  c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  d) appropriate information as to the steps to be taken if the claimant wishes
to submit his claim for review (including a statement that the claimant may
bring a civil action under section 502(a) of ERISA if his appeal is denied).

 

5.2.2 Appeal Procedure. In the event of a denial of a claim, the claimant or his
duly authorized representative may appeal such denial to the Committee for a
full and fair review of the adverse determination. The claimant’s request for
review must be in writing and made to the Committee within 90 days after receipt
by the claimant of the written notification described in Section 5.2.1;
provided, however, that such 90-day period shall be extended if circumstances so
warrant. The claimant or his duly authorized representative may submit issues
and comments in writing which shall be given full consideration by the Committee
in its review. Upon request and free of charge, the claimant or his duly
authorized representative also may have reasonable access to, and copies of,
documents, records and other information relevant to the claim. The Committee
may, in its sole discretion, conduct a hearing. A request for a hearing made by
the claimant will be given full consideration. At such hearing, the claimant
shall be entitled to appear and present evidence and be represented by counsel.

 

C-10



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

KEY EXECUTIVE PENSION PLAN

FOR

JOSÉ MARIA ALAPONT

 

5.2.3 Decision on Appeal. A decision on a request for review shall be made by
the Committee not later than 60 days after receipt of the request; provided,
however, in the event of a hearing or other special circumstances, such decision
shall be made not later than 120 days after receipt of such request. If it is
necessary to extend the period of time for making a decision beyond 60 days
after receipt of the request, the claimant shall be notified in writing of the
extension of time prior to the beginning of such extension. Such decision shall
be promptly provided to the claimant. If the claim is denied, the Committee’s
decision on review shall state in writing:

 

  a) the specific reason or reasons for the denial;

 

  b) specific references to pertinent provisions of the Plan on which the denial
is based;

 

  c) a statement that the claimant is entitled, upon request and free of charge,
to reasonable access to, and copies of, documents, records and other information
relevant to the claim; and

 

  d) a statement that the claimant may bring a civil action under section 502(a)
of ERISA.

 

 

C-11



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

KEY EXECUTIVE PENSION PLAN

FOR

JOSÉ MARIA ALAPONT

 

ARTICLE VI

 

MISCELLANEOUS

 

6.1 No Effect on Employment Rights. Nothing contained herein will confer upon
Executive the right to be retained in the service of the Corporation nor limit
the right of the Corporation to discharge Executive.

 

6.2 Funding. The Corporation may establish a grantor trust for the purpose of
funding benefits under this Plan. Any trust so created shall conform to the
terms of the model trust provided by the Internal Revenue Service as described
in Revenue Procedure 92-64. Notwithstanding the establishment of such trust, it
is the intention of the Corporation and Executive that the Plan shall be
unfunded for tax purposes and for purposes of Title I of ERISA. The Plan
constitutes a mere promise by the Corporation to make payments in the future. To
the extent that Executive or any Beneficiary acquires a right to receive a
payment under this Plan, such right shall be no greater than the right of any
unsecured general creditor of the Corporation.

 

6.3 Spendthrift Provisions. No benefit payable under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, domestic relations order or charge prior to actual receipt thereof
by the payee; and any attempt so to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge prior to such receipt shall be void; and the
Corporation shall not be liable in any manner for or subject to the debts,
contracts, liabilities, engagements or torts of Executive or any Beneficiary.

 

6.4 Governing Law. The Plan is established under and will be construed according
to the law of the State of Michigan, without regard to its conflict of laws
provisions, to the extent that such laws are not preempted by ERISA and valid
regulations promulgated thereunder.

 

6.5 Integrated Agreement. This Plan constitutes the entire agreement and
understanding between the Corporation and Executive with respect to the
provision of non-qualified retirement benefits to Executive in excess of those
available to Executive under the Excess SERP or any other written agreement
between the Corporation and Executive as to non-qualified retirement benefits.

 

6.6

Incapacity of Executive. In the event Executive is declared incompetent and a
conservator or other person legally charged with the care of the person or the
estate of Executive is appointed, any benefits under the Plan to which Executive
is entitled shall be paid to the conservator or other person legally charged
with the care of Executive. Except as provided in the preceding sentence, should
the Committee, in its discretion, determine that Executive is unable to manage
his personal affairs, the Committee may make distributions to any person for the
benefit of Executive,

 

C-12



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

KEY EXECUTIVE PENSION PLAN

FOR

JOSÉ MARIA ALAPONT

 

 

provided the Committee makes a reasonable good faith judgment that such person
shall expend the funds so distributed for the benefit of Executive. Any such
payment shall constitute a discharge of the Plan’s obligation to Executive to
the extent of such payment.

 

6.7 Taxes. Any taxes imposed upon Executive shall be the sole responsibility of
Executive. The Corporation shall have the right to deduct from Executive’s
Compensation or any payment made pursuant to this Plan any federal, state, local
or other taxes applicable to the benefits provided under this Plan, as the
Committee may determine in its sole discretion.

 

6.8 Severability. In the event any provision of this Plan is invalid, in whole
or in part, the remaining provisions of this Plan shall be unaffected and shall
remain in full force and effect.

 

6.9 Amendment. The Corporation reserves the right to amend this Plan by action
of the Board or the Committee when, in the sole opinion of the Board or the
Committee, an amendment is advisable. Any amendment shall be made pursuant to a
resolution of the Board or the Committee, as applicable, and shall be effective
as of the date set forth in the resolution. No amendment shall directly or
indirectly deprive Executive of all or any portion of Executive’s Accrued
Benefit considered to be accrued under the Plan before the date of such
amendment.

 

The Plan is intended to comply with provisions of section 409A of the Code, and
shall be interpreted and construed accordingly. Notwithstanding any provision
within the immediately preceding paragraph, the Board or the Committee shall
have sole discretion and authority to amend the Plan at any time to satisfy any
requirements of section 409A of the Code or applicable guidance issued by the
United States Treasury, irrespective of the effect thereof on any benefit or
rights of Executive.

 

6.10 Successors. This Plan shall be binding upon the Corporation and its
successors and assigns. The Corporation will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation to assume
expressly and agree to perform the Corporation’s obligations set forth in this
Plan in the same manner and to the same extent as the Corporation would be
required to perform such obligations if no such succession had taken place.

 

 

C-13



--------------------------------------------------------------------------------

FEDERAL-MOGUL CORPORATION

 

KEY EXECUTIVE PENSION PLAN

FOR

JOSÉ MARIA ALAPONT

 

To record the adoption of the Plan, Federal-Mogul Corporation has caused its
authorized officers to affix their names and its seal this 2nd day of February,
2005.

 

FEDERAL-MOGUL CORPORATION

By:

 

/s/ Richard P. Randazzo

--------------------------------------------------------------------------------

Title:

  Senior Vice President, Human Resources

Attest:

 

/s/ Lance M. Lis

--------------------------------------------------------------------------------

Title:

  Secretary

 

C-14